DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2,737,946) in view of Landau et al (US 7,744,563).
Regarding claim 13, Hein discloses a needleless injection device (fig 16, title) comprising: a plunger 187/188 arranged to be actuated by a force generator (Col.10 ll 66 to Col.11 ll 3); a reservoir 186 configured to receive a fluid to be injected (directly below first section of nozzle in fig 16), the plunger configured to eject the fluid out of the reservoir (pressure in 186 increasing as per Col.10 ll 66+); and at least one injection nozzle fluidly connected to the reservoir and configured to guide the fluid out of the needleless injection device (fig 16), the at least one injection nozzle comprising: at least one outlet conduit configured to let fluid pass when expelled, the at least one outlet conduit extending parallel to an injection axis (see annotated figure below), the at least one outlet conduit comprising: a first conduit portion having a first section (see annotated figure below); a second conduit portion integral with the first conduit portion and having a second section, the first section having a first fluid flow area that is larger than a second fluid flow area of the second section (see annotated figure below); and a connecting portion between the first conduit portion and the second conduit portion, the connecting portion is inclined at an angle comprised between 70o and 90o with respect to the injection axis (see annotated figure below).


    PNG
    media_image1.png
    232
    491
    media_image1.png
    Greyscale

While Hein substantially discloses the invention as claimed, it does not disclose a gas generator, nor the gas generator extends along an axis that is offset from the injection axis.
While Hein discloses a spring as the ejection force in the embodiment in fig 16, it also discloses other embodiments (such as fig 3) which uses pressurized gas to drive the device (Col.3 ll 66-68).
Landau discloses a needleless injection device with a gas generator 128, a plunger 132 arranged to be actuated by the gas generator, a reservoir 58 configured to receive a fluid to be injected, the plunger configured to eject the fluid out of the reservoir (figs 17 and 19), wherein the gas generator extends along an axis that is offset from the injection axis (fig 17).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hein such that it is drive by a gas generator and wherein the gas generator extends along an axis that is offset from the injection axis as taught by Landau as it is a known substitute for a hydraulic fluid generator in a needless injection device and it allows the device to be triggered by pressure against the injection site (fig 17 of Landau at 148) as a single action (as opposed to pressing against the injection site and then triggering a release).
Regarding claim 14, wherein the reservoir and the plunger are disposed parallel to the injection axis (fig 17 of Landau).  
Regarding claim 17, wherein the connecting portion is inclined at an angle between 80o and 90o with respect to the injection axis (90o see annotated figure).  
Regarding claim 18, wherein the connecting portion is perpendicular to the injection axis (see original fig 16 and annotated figure 16).  
Regarding claim 19, wherein the connecting portion forms a shoulder between the first conduit portion and the second conduit portion (see original fig 16 and annotated figure 16).  
Regarding claims 20-26, Hein does not disclose any of the measurements of the device, such that is does not disclose any of the claimed diameters, ratios or lengths. However, Hein discloses a needless device for injection (Col.1 ll 15-19 and Col.2 ll 16-23), same as Applicant (Applicant specification ¶4, ¶20). As such, it requires routine experimentation to determine the appropriate diameters, ratios or lengths to effect the needless injection. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine appropriate diameters, ratios and lengths for the various parts of the device of Hein to effect needless injection since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05; these diameters, ratios and lengths would be expected to overlap with Applicant’s claimed ranges as both the reference and claims operate similarly.
Regarding claim 27, further comprising a support 185 configured to receive the at least one outlet conduit (fig 16).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2,737,946) in view of Landau et al (US 7,744,563) and Gilbert (US 2007/0055200).
Regarding claim 15, while Hein substantially discloses the invention as claimed, it does not disclose wherein the fluid contained in the reservoir comprises an active ingredient selected from the group consisting of Methotrexate, Adrenaline, Sumatriptan, Hydrocortisone, Naloxone, Midazolam, Apomorphine, Ethylnatrexone bromide, Phytomenadione, Chlorpromazine hydrochloride, Zuclopenthixol acetate, Danaparoid sodium, Enoxaparin sodium, Estradiol -4-Appln. No.: 16/381,584Attorney Docket No.: 0252-000010/US/NPA cypionate, Medroxyprogesterone acetate, Medroparin calcium, Methylprednisolone acetate, Heparin calcium, and Terbuline.
Gilbert discloses a needless injection device 20 which comprises a gas generator (64/68/70) to actuate a plunger (44/48/54) to deliver fluid 40 from a reservoir 38. That fluid may be Methotrexate or Hydrocortisone (¶67).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hein such that the fluid contained in the reservoir comprises Methotrexate or Hydrocoritsone as taught by Gilbert to treat the conditions those fluids are known to treat (such as arthritis for both medications) and are known for use in needless injectors.
Response to Arguments
Applicant’s amendment overcomes the previous rejection but newly introduced reference Landau provides for the missing elements
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783